Exhibit 10.40

 

FORM OF CONSOL ENERGY INC.

DIRECTOR INDEMNIFICATION AGREEMENT

 

THIS DIRECTOR INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of
            , 2003, by and between CONSOL Energy Inc., a Delaware corporation
(the “Company”), and             , a Director of the Company (the “Indemnitee”).

 

RECITALS:

 

A.    The Indemnitee has been elected to serve as a Director of the Company and
the Company wishes the Indemnitee to continue to serve in such capacity.

 

B.    The Indemnitee does not regard the indemnities available under the
Company’s Bylaws as adequate protection against the risks associated with the
Indemnitee’s service to the Company. In this regard, the Company and the
Indemnitee now agree they should enter into this Agreement in order to provide
greater protection to Indemnitee against such risks of service to the Company.

 

C.    Section 145 of the General Corporation Law of the State of Delaware, under
which law the Company is organized, empowers corporations to indemnify a person
serving as a director, officer, employee or agent of the corporation and a
person who serves at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust, or
other enterprise.

 

D.    The Board of Directors has determined that contractual indemnification as
set forth herein is not only reasonable and prudent but necessary to promote the
best interests of the Company and its stockholders.

 

E.    The Company desires and has requested the Indemnitee to continue to serve
as a Director of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company.

 

F.    The Indemnitee is willing to continue to serve, the Company, only on the
condition that the Company furnish the indemnity provided for herein.

 

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a Director
of the Company, the parties hereto agree as follows:

 

1.    Agreement to Serve.  The Indemnitee agrees to continue to serve as a
director or agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves, so long as the Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as the Indemnitee tenders a
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by the
Indemnitee in any capacity.



--------------------------------------------------------------------------------

2.    Indemnity.

 

(a)    The Company will indemnify the Indemnitee, the Indemnitee’s executors,
administrators or assigns, for any Damages or Expenses (defined below), which
the Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding (defined below); provided, that in each such case Indemnitee has
acted in good faith and in a manner, which the Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, in addition, had no reasonable cause to believe that the
conduct at issue was unlawful. The termination of any action, suit or proceeding
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself, create a presumption that Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding, had reasonable cause to believe
that the conduct at issue was unlawful.

 

(b)    As used in this Agreement the term “Proceeding” shall include any
threatened, pending or completed claim, action, suit or proceeding, whether
brought by or in the right of the Company or by a third party or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
the Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any actual or alleged error or misstatement or misleading
statement or omission made or suffered by the Indemnitee, by reason of any
action taken by or any inaction on the part of the Indemnitee while acting as
such director or officer, or by reason of the fact that the Indemnitee was
serving at the request of the Company as a director, trustee, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise.

 

(c)    For purposes of this Agreement the term “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities are
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries or by one or more other subsidiaries.

 

(d)    As used in this Agreement, the term “other enterprise” shall include
(without limitation) employee benefit plans and administrative committees
thereof, and the term “fines” shall include (without limitation) any excise tax
assessed with respect to any employee benefit plan.

 

(e)    References to “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries, and
if Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, the Indeminitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to above.

 

3.    Expenses.  As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, judgments, fines, penalties, settlements and costs,
attorneys’ fees

 

2



--------------------------------------------------------------------------------

and disbursements and costs of attachment or similar bonds, investigations, and
any expenses of establishing a right to indemnification under this Agreement and
the term “Damages” shall include damages, judgments, fines, penalties and
settlements.

 

4.    Subrogation.  In the event that the Company pays any Expenses under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

5.    Exclusions.  Notwithstanding the foregoing, the Company shall not be
liable under this Agreement to pay any Expenses in connection with any
Proceeding:

 

(a)    to the extent that payment of such Expenses is actually made to the
Indemnitee under a valid, enforceable and collectible insurance policy;

 

(b)    to the extent that the Indemnitee is indemnified and actually paid
otherwise than pursuant to this Agreement;

 

(c)    in connection with a judicial action by or in the right of the Company,
in respect of any claim, issue or matter as to which the Indemnitee shall have
been adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses as such court
shall deem proper;

 

(d)    if it is proved by final judgment in a court of law or other final
adjudication that the Indemnitee had in fact gained any personal profit or
advantage to which the Indeminitee was not legally entitled;

 

(e)    for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any state statutory
law or common law;

 

(f)    if it is proved by final judgement in a court of law or other final
adjudication that the Indemnitee breached the duty of loyalty owed to the
Company or its stockholders, acted in bad faith, failed to act where such
failure to act was in bad faith, or engaged in intentional misconduct or knowing
violation of the law; or

 

(g)    for any Damages which the Company is prohibited by applicable law from
paying as indemnity.

 

6.    Indemnification of Expenses of Successful Party.  Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against any and all Expenses actually and
reasonably incurred in connection therewith.

 

3



--------------------------------------------------------------------------------

7.    Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion of such Expenses to
which the Indemnitee is entitled.

 

8.    Advance of Expenses.  Expenses incurred by the Indemnitee in connection
with any Proceeding, except the amount of any Damages, shall be paid by the
Company in advance of the final disposition thereof upon request of the
Indemnitee that the Company pay such Expenses. The Indemnitee hereby undertakes
to repay to the Company the amount of any Expenses theretofore paid by the
Company to the extent that it is ultimately determined that such Expenses were
not reasonable or that the Indemnitee is not entitled to indemnification
therefor. The advances to be made hereunder shall be paid by the Company to or
on behalf of the Indemnitee within thirty (30) days following delivery of a
written request therefor by the Indemnitee to the Company.

 

9.    Approval of Payment of Damages.  No payment of Damages for which indemnity
shall be sought under this Agreement, other than those in respect of judgments
and verdicts actually rendered, shall be incurred without the prior consent of
the Company, which consent shall not be unreasonably withheld.

 

10.    Notice of Claim.  The Indemnitee, as a condition precedent to any
indemnification under this Agreement, shall give to the Company notice in
writing as soon as reasonably practicable of any Proceeding for which indemnity
will or could be sought under this Agreement. Notice to the Company shall be
given at its principal office and shall be directed to the Secretary of the
Company (or such other address as the Company shall designate in writing to the
Indemnitee); notice shall be deemed given on the earlier of the date of receipt
or the seventh day after it is sent by properly addressed, prepaid registered or
certified mail, return receipt requested. In addition, the Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within the Indemnitee’s power.

 

11.    Changes in Law/Amendments.  The entitlement to payment hereunder of an
Indemnitee shall not be affected or diminished by any amendment, termination or
repeal of the General Corporation Law of the State of Delaware or the Bylaws of
the Company with respect to any Proceeding arising out of or relating to any
actions, transactions or facts occurring prior to the final adoption of any such
amendment, termination or repeal.

 

12.    Enforcement.  In the event that the Company shall fail or refuse to make
payment of any amounts due the Indemnitee under Section 2 hereof within the time
periods provided in Section 8, the parties shall then engage in arbitration in
the city of Pittsburgh, Pennsylvania in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association, before
a panel of three arbitrators, one of whom shall be selected by the Company and
one by Indemnitee, and the third of whom shall be selected by the other two
arbitrators. Each arbitrator selected as provided herein is required to be
serving or to have served as a director or an executive officer of a corporation
whose shares of common stock, during at least one year of such service, were
quoted in the Nasdaq National Market System or listed on the New York Stock
Exchange. It is expressly understood and agreed by the parties that a party may
compel arbitration pursuant to this Section 2 through an action for specific
performance and

 

4



--------------------------------------------------------------------------------

any award entered by the arbitrators shall be final, binding and nonappealable
and judgment may be entered thereon by either party in accordance with
applicable law in any court of competent jurisdiction. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. If Indemnitee prevails on at least one
material issue which is the subject of such arbitration, the Company shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrators and any expense relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses). Otherwise, each party shall
be responsible for its own expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) and shall equally share the
fees of the American Arbitration Association.

 

13.    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.

 

14.    Indemnification Hereunder Not Exclusive.  Nothing herein shall be deemed
to diminish or otherwise restrict the Indemnitee’s right to indemnification
under any provision of the Restated Certificate of Incorporation or the Bylaws
of the Company and amendments thereto or under law.

 

15.    Governing Law.  This Agreement shall be governed by and construed in
accordance with Delaware law.

 

16.    Saving Clause.  Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

 

17.    Coverage.  The provisions of this Agreement shall apply with respect to
the Indemnitee’s service as a Director of the Company prior to the date of this
Agreement (if any) and with respect to all periods of such service after the
date of this Agreement, even though the Indemnitee may have ceased to be a
Director of the Company and shall inure to the benefit of the heirs, executors
and administrators of Indemnitee.

 

18.    Survival of Agreement.  For purposes of this Agreement, any reference to
the “Company” shall include, in addition to the resulting or surviving
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Agreement with respect to the resulting or surviving corporation as such
person would have with respect to such constituent corporation if its separate
existence had continued.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

CONSOL ENERGY INC.

 

By:      

--------------------------------------------------------------------------------

Name:  

   

Title:

   

 

 

 

INDEMNITEE  

--------------------------------------------------------------------------------

   

 

6